U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2012 ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File No. 0-52810 ITRACKR SYSTEMS, INC. (Exact name of registrant as specified in its charter) Florida 05-0597678 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 2255 Glades Road, Suite 324A Boca Raton,FL (Address of principal executive offices) (Zip Code) (888) 505-9796 (Registrant’s telephone number, including area code) 1ewport Center Drive, Suite PH-D, Deerfield Beach, FL 33442 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12(b)-2 of the Exchange Act) Yes ¨No x Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.At November 5, 2012 the registrant had outstanding 28,593,613 shares of common stock, no par value per share. ITRACKR SYSTEMS, INC. FORM 10-Q TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1.
